NUMBER 13-13-00049-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                  IN THE INTEREST OF C.C.F., A MINOR CHILD


                 On appeal from the County Court at Law No. 1
                       of Montgomery County, Texas.1


                                 MEMORANDUM OPINION

   Before Chief Justice Valdez and Justices Benavides and Longoria
            Memorandum Opinion by Chief Justice Valdez

        Pro se appellant, T.F., appeals from the trial court’s order modifying visitation with

her child. By three issues, appellant contends that the trial court improperly allowed her

attorney to withdraw from the case ten days prior to trial, the trial court failed to “ascertain”

whether appellant had new counsel ready to proceed to trial, and the trial court abused

its discretion by denying her motion for continuance. We affirm. 2



        1 This case is before the Court on transfer from the Ninth Court of Appeals in Beaumont pursuant
to an order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001 (West 2005).
        2 Because this is a memorandum opinion and the parties are familiar with the facts, we will not
recite them here except as necessary to advise the parties of the Court's decision and the basic reasons
                                         I.      BACKGROUND

        A trial was set for May 21, 2012 to modify the parent-child relationship.3 However,

appellant’s trial counsel filed a motion for continuance. The trial court signed an agreed

order of continuance on May 17, 2012 and set the trial for July 23, 2012. Appellee, the

child’s father, R.T., filed a motion for continuance that was granted by the trial court. The

new trial date was set for September 24, 2012. The trial court set a pre-trial hearing date

of September 20, 2012. Appellant was represented by trial counsel throughout the above-

described proceedings.

        On September 10, 2012, appellant’s trial counsel filed a motion for withdrawal of

counsel stating that good cause existed for trial counsel to withdraw because trial counsel

was unable to effectively communicate with appellant “in a manner consistent with good

attorney-client relations.” The motion stated that trial counsel had notified appellant of

the motion to withdraw and that appellant had the right to object to such motion. The trial

court did not rule on trial counsel’s September 10 motion to withdraw.

        On September 11, 2012, appellant’s trial counsel filed an agreed motion for

withdrawal of counsel stating that appellant had consented to trial counsel’s withdrawal


for it. See TEX. R. APP. P. 47.4.
        3  At a hearing held on January 27, 2011, appellee’s trial counsel informed the trial court that CPS
had called appellee requesting that he take possession of the child from appellant and recommending that
appellant not be allowed further visitation with the child “without a full mental health evaluation.” Thus,
according to appellee’s trial counsel, appellee “filed a modification requesting restricted and/or denied
visitation until we can do the mental health evaluation.” At this hearing, appellant complained that she did
not have an attorney. The trial court agreed to reset the hearing until April 21, 2011.

         We have reviewed the reporter’s record of the April 21, 2011 hearing where appellant was
represented by the trial counsel who later withdrew by agreed order on September 14, 2012. Appellee
testified at the hearing, and appellant’s trial counsel cross-examined appellee. No opening or closing
statements by counsel and no ruling by the trial court were made at this hearing.

        At the January 27 hearing, appellee’s counsel stated that at that time, appellee was the child’s
managing conservator and appellant “had a standard possession order.” Appellant stated that she had
“agreed” to give appellee “custody” of the child.


                                                         2
“as evidenced by her signature on this motion.” The motion stated, “Good cause exists

for withdrawal of [appellant’s trial counsel], in that she is unable to effectively

communicate with [appellant] in a manner consistent with good attorney-client relations.”

The motion is signed by appellant under the notation, “AGREED TO AND APPROVED.”

In the motion, trial counsel informed appellant that she did not have to agree to the motion

and that she could contest the motion. Appellant’s trial counsel further notified appellant

in the agreed motion for withdrawal of counsel that a hearing would be held on September

14, 2012 and that if she opposed the motion, appellant should attend the hearing.

Appellant did not attend the September 14, 2012 hearing.4

       On September 14, 2012, the trial court granted the agreed motion for withdrawal

of counsel stating, in pertinent part, that appellant had been “notified in writing of the right

to object to the motion,” and that appellant had “consented” to the motion. The trial court

documented that a pre-trial hearing was set for September 20, 2012 and that the jury trial

was set for the week of September 23, 2012. Appellant and her trial counsel signed the

agreed order on motion for withdrawal of counsel under the notation, “AGREED TO AND

APPROVED.”

       Appellant filed a pro se motion for continuance on the basis that her trial counsel

had withdrawn from the case and that appellant was “not prepared for trial at this time.”

Appellant filed an amended motion for continuance on September 20, 2012 stating that

appellee’s trial counsel failed to object to her trial counsel’s motion to withdraw knowing

that she could not acquire an attorney to represent her in order to “seize an unfair

advantage in this cause.” Appellant claimed that she agreed to her trial counsel’s motion



       4   There is no reporter’s record of the September 14, 2012 hearing in the appellate record.


                                                         3
to withdraw because “she felt like she had no choice.” Appellant further complained that

the trial court “in the interest of justice” should have denied the agreed motion for her trial

counsel to withdraw unless appellant had been given “sufficient time” to hire new counsel.

Appellant claimed in her motion that she had “diligently tried, without results,” to hire an

attorney to represent her at the trial on September 24, 2012. A letter from another

attorney was filed in the trial court on September 20, 2012 stating that the attorney would

represent appellant if the trial court granted the continuance. The attorney explained that

due to the complexity of the case, she would not be prepared to represent appellant if the

trial was not continued.

       At a pre-trial hearing held on September 19, 2012, appellant argued that the trial

court should grant a continuance in the case because her new trial counsel would not

represent her unless she had more time to prepare. Appellee’s trial counsel argued that

appellant had agreed to her trial counsel’s withdrawal in the case, “So she created the

circumstances she’s now complaining of.” Appellee’s trial counsel stated “this case is 21

months old,” that he had witnesses “ready” to testify on Monday, September 24, 2012,

that he had “subpoenaed” other witnesses for that date, and that he did not “think there

is sufficient cause for [appellant’s complaint] about the situation she allowed to happen.”

Appellant admitted that she had allowed her trial counsel to withdraw because she

disagreed with the advice her former trial counsel had provided. The trial court said, “This

case has gone on too long; I’m not going to continue it. We’re going to trial Monday.”

       On September 24, 2012, a trial was held. At the trial, appellant informed the trial

court that she had filed an amended motion for continuance and stated that she was not

ready for trial. Appellant argued that her “file was not ready until Thursday and there was

no attorney that could look at a file in one day and come to trial.” The trial court reminded


                                                  4
appellant that the “case [had] been going on way, way too long.” Appellant stated that

she agreed. Appellee’s trial counsel stated that he opposed the continuance due to the

following: (1) this was the third trial setting; (2) the cause was twenty-one months old;

and (3) appellant signed an agreed motion for withdrawal of counsel. The trial court

denied appellant’s amended motion for continuance. Appellant asked to be excused.

The trial court asked, “You don’t intend to participate,” and appellant replied, “I have no

choice. I am not ready. I’m pro se. I do not even have a complete file.” The trial court

explained that appellant could represent herself and that she would be allowed to

participate in the trial. Appellant declined to participate, and she left the courtroom. A

bench trial was held on the matter, and the trial court entered its order on appellee’s

motion to modify the parent-child relationship.5

       At appellant’s motion for new trial hearing, she testified that the reason that she

signed and consented to the agreed motion for withdrawal of counsel is because she felt

like she did not have a choice. Appellant stated that her previous trial counsel told her




       5   At the completion of the trial, the trial court ruled the following:

       All right, then based on the testimony and evidence submitted, the following will be the
       ruling of the Court. The possession and access of the child will remain with Access Builds
       Children, ABC, on a three-hour basis. However, it will be changed from a week day to the
       weekend, the Saturday. It will continue until such time that [appellant] has completed, if
       she chooses to do so, one of the following programs. It would be a trained D-T-P program
       with either Karen Hall, Ph.D., Martha Fontana, LCSW or the Menniger Clinic. This will be
       a voluntary commitment on her—I don’t mean commitment in the sense of in-house. I’m
       talking a voluntary . . . participation in the program. Should [appellant] complete the
       program, then she would be instructed to obtain a certificate of completion or a letter
       indicating her participation and completion of the program. Should that be furnished to
       both opposing counsel and the Court, beginning the next month thereafter a standard
       possession order will be allowed.

       I’m going to order that the expenses for the ABC program, visitation program, will be borne
       by [appellant].

       I’m going to order support in the amount of $909.96 plus $89 for the reimbursement of
       insurance. The insurance will be continued to be carried by [appellee].


                                                              5
that if she “did not sign [the agreed motion to withdraw], that she was going to file it

anyway and she would not represent [appellant].” Appellant claimed that her previous

trial counsel had not informed her that she had the option of opposing the withdrawal of

counsel.

       On cross-examination by appellee’s trial counsel, appellant agreed that she had

signed the agreed motion for withdrawal of counsel. Appellant claimed that she had not

recalled that the motion stated that she had a right to oppose the withdrawal of her trial

counsel, but she agreed that the document stated so. Appellant acknowledged that she

also signed the trial court’s order granting the agreed motion for withdrawal of counsel.

Appellant stated that she had not attended a hearing held on September 11, 2012

regarding the motion to withdraw. Appellant’s new trial counsel argued that appellant was

entitled to a new trial because it was not appellant’s fault that her previous trial counsel

withdrew from the case and no other attorney would take the case on such short notice.

Appellee’s trial counsel argued that appellant agreed and consented to the withdrawal,

therefore, she could not argue that it was not her fault. The trial court denied appellant’s

motion for new trial. This appeal ensued.

                     II.    STANDARD OF REVIEW AND APPLICABLE LAW

       We will reverse a trial court’s ruling on a motion for continuance if there is a clear

abuse of discretion. Villegas v. Carter, 711 S.W.2d 624, 626 (Tex. 1986) (explaining that

the record must show a clear abuse of discretion before the appellate court will disturb

the trial court’s action on a motion for continuance). A trial court abuses its discretion if it

acts in an arbitrary and unreasonable manner or without reference to guiding rules or

principles. McAleer v. McAleer, 394 S.W.3d 613, 617 (Tex. App.—Houston 2012 [1st

Dist.], no pet.); see State v. Crank, 666 S.W.2d 91, 93 (Tex. 1984). “The appellate court


                                                   6
may not substitute its judgment for that of the trial court in matters committed to the trial

court’s discretion.” McAleer, 394 S.W.3d at 617.

       Generally, the absence of a trial counsel is not good cause for a continuance, but

the trial court has discretion to allow a continuance when good cause is shown. TEX. R.

CIV. P. 253; R.M. Dudley Constr. Co. v. Dawson, 258 S.W.3d 694, 701 (Tex. App.—Waco

2008, pet. denied). A movant for a continuance on the basis of the withdrawal of counsel

must show that the failure to be represented by counsel at trial was not due to her own

fault or negligence. McAleer, 394 S.W.3d at 617 (citing Villegas, 711 S.W.2d at 626).

                                     III.    ANALYSIS

       By her first two issues, which we address together, appellant contends that the trial

court erred by allowing her attorney to withdraw from the case ten days prior to trial and

by failing to “ascertain” whether appellant had new counsel ready to proceed to trial.

Here, appellant consented to the withdrawal of her trial counsel several days prior to the

trial. Moreover, when given the opportunity to oppose the withdrawal, appellant did not

do so. Thus, the trial court may have found that appellant did not want trial counsel to

represent her at trial. Appellant has not cited any authority, and we have found none,

requiring a trial court to deny an agreed motion for withdrawal of counsel when neither

party has opposed it. At the time the trial court ruled on the motion, appellant consented

to it, and signed the order granting the withdrawal; thus, there was nothing before the trial

court indicating that it should not grant the motion. Although appellant complains that the

trial court failed to ascertain whether she had new representation, the trial court granted

appellant’s agreed motion for withdrawal of counsel. We cannot conclude that the trial

court abused its discretion by not asking appellant if she had new trial counsel when it

was giving appellant the relief she requested, especially when appellant failed to attend


                                                 7
the hearing on the agreed motion for withdrawal of counsel. We overrule appellant’s first

and second issues.

       Next, by her third issue, appellant contends that the trial court abused its discretion

by not granting her motion for continuance. Appellee responds that appellant failed to

show that the withdrawal of her trial counsel was not her fault.

       Appellant signed the agreed motion and order for withdrawal of counsel and when

given the opportunity to oppose the motion and order, she did not appear at the motion

to withdraw hearing held on September 14, 2012. At the motion for continuance hearing,

appellant stated that she “allowed her [trial counsel] to withdraw because [her trial

counsel] wanted [appellant] to settle instead of go to trial” and claimed that her trial

counsel “said she wouldn’t represent [appellant] at trial.” The trial court may have found

that appellant did not want her trial counsel to represent her because appellant disagreed

with trial counsel’s advice to settle. Moreover, the trial court may have disbelieved

appellant’s claim that trial counsel told appellant that she would not represent her at the

trial because the motion and the order both state that if appellant opposed the motion to

withdraw she could do so.

       The trial court may have also relied on appellant’s trial counsel’s statement in the

agreed motion for withdrawal of counsel that “good cause existed” to grant the motion to

withdraw because she could not effectively communicate with appellant. This Court

reviewed a motion to withdraw containing the exact language contained in the motion to

withdraw at issue in this case. Garza v. Gonzales, No. 13-05-200-CV, 2006 WL 3317732,

at *4 (Tex. App.—Corpus Christi Nov.16, 2006, no pet.) (mem. op.). In Garza, we

explained that the burden rested on the appellant to explain how the communication

failure was not her fault. Id. We held that because the appellant did not “shed” light on


                                                 8
the communication failure described in the motion to withdraw, she had not established

that the failure to be represented by counsel was not due to her own fault or negligence.

Id. Here, appellant did not explain the communication failure that occurred warranting the

agreed motion to withdraw. However, she did testify that she disagreed with the advice

that her trial counsel had provided to her. Thus, the trial court may have concluded that

appellant did not meet her burden of showing that the withdrawal of her trial counsel was

not due to her own fault or negligence. See Crank, 666 S.W.2d at 94 (concluding that

the appellant failed to show that his trial counsel’s withdrawal was not his fault because

the appellant fired the trial counsel on the day of trial); see also Garza, 2006 WL 3317732,

at **4–5.

       Based on this record, we cannot conclude that the trial court clearly abused its

discretion. We overrule appellant’s third issue.

                                   IV.     CONCLUSION

       We affirm the trial court’s judgment.

                                                        ____________________
                                                        ROGELIO VALDEZ
                                                        Chief Justice

Delivered and filed the
6th day of February, 2014.




                                                   9